UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7008


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DELTON SCOTT STEVENS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:90-cr-00310-GRA-1)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delton Scott Stevens, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Delton     Scott       Stevens       appeals    the    district      court’s

order    denying   his    18    U.S.C.        § 3582(c)(2)         (2000)      motion   for

reduction of sentence.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district     court.           United      States       v.    Stevens,      No.

7:90-cr-00310-GRA-1 (D.S.C. June 3, 2008).                          We dispense with

oral    argument   because          the    facts    and     legal    contentions        are

adequately     presented       in    the    materials       before       the   court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2